CRANCH, Chief Judge,
thought the plaintiffs not entitled to the discovery' against the other creditors, because the equity of the defendants is equal to that of the plaintiffs, who ought to be left to law to enforce their preference, if they have any.
FITZHUGH and DUCKETT, Circuit Judges, contra.
Being of opinion that the plaintiffs had acquired a legal title to the goods, and were therefore entitled to a discovery of the evidence.
*60Tlie answer of Green was adjudged insufficient, and he was ordered to produce the inventory.